Citation Nr: 0818238	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  02-06 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability secondary to service-connected patellofemoral 
syndrome of the right knee.  

2.  Entitlement to service connection for a psychiatric 
disorder, including secondary to service-connected 
patellofemoral syndrome of the right knee.  


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The appellant had active duty training from June 17, 1974, to 
November 15, 1974.  

The issues currently on appeal came before the Board on 
appeal from a January 2002 decision by the RO which, in part, 
denied the appellant's request to reopen the claims of 
service connection for left knee disability and a psychiatric 
disorder.  In May 2003, the Board, in part, reopened the 
claims and remanded the appeal for additional development.  
In September 2007, the Board remanded the appeal to comply 
with the appellant's request for a personal hearing.  

In a July 2007 letter, the veteran was advised that he was 
entitled to an additional Board hearing as the Veterans Law 
Judge who had conducted a January 2003 hearing was no longer 
employed by the Board.  See 38 U.S.C.A. § 7102 (West 2002); 
38 C.F.R. § 20.707 (2007).  The veteran responded that that 
he wished to be scheduled for another Board hearing.  In 
September 2007, the Board remanded the matter for the 
specific purpose of affording the veteran the opportunity to 
attend another hearing, as he had requested. In February 
2008, the veteran testified before the undersigned, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  Transcripts of both proceedings 
are associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  




REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the appellant's appeal.  

The evidence of record includes a January 2004 VA 
psychologist's opinion to the effect that the appellant's 
paranoid delusional disorder was related to service.  
Although the psychologist indicated that the claims file was 
reviewed, it is readily apparent that his opinion was based 
largely on the appellant's self-described history.  There was 
no mention of the appellant's service medical records, which 
were completely silent for any signs or symptoms referable to 
any psychiatric problems, nor did the examiner offer any 
discussion or analysis as to the basis for his opinion.  It 
would appear that the examiner related the appellant's 
current psychiatric disorder to service based primarily on 
his assertion that he was physically abused and had auditory 
hallucinations in service.  However, none of the claimed 
service incidents have been confirmed.  Further, regarding 
his claimed auditory hallucinations, the Board notes that 
while the appellant asserted that he has had auditory 
hallucinations since service when he is seen by VA, he 
specifically denied any auditory hallucinations when he was 
first treated for psychiatric problems in January 1984.  

Concerning the left knee disability, the Board finds the 
February 2005 VA opinion somewhat confusing and inconsistent 
with the objective findings on examination.  Specifically, 
the examiner indicated that the left knee (and a low back) 
disability was caused by an altered gait and a longstanding 
history of arthritis and knee pain with treatment in service.  
However, on examination, the examiner specifically noted that 
the appellant's gait was normal.  Further, contrary to the 
appellant's reported history of a left knee injury in 
service, the service medical records showed no complaints, 
treatment, or abnormalities referable to any left knee 
problems.  While the examiner indicated that the claims file 
was reviewed, she made no mention of the private medical 
reports of record which showed treatment for a left knee 
injury in an automobile accident in 2004; the absence of any 
treatment for left knee problems in service, or the lack of 
any objective findings of an altered gait in any of the 
numerous medical reports of record.  The Board notes that the 
appellant's gait was normal on a VA examination in January 
1984, nor were any gait abnormalities noted on any of the 
private chiropractic records from October to December 2004.  
Thus, the Board is at a loss to understand the rationale for 
the February 2005 VA opinion.  

The current evidence of record does not provide a clear 
picture as to the nature or etiology of the veteran's 
psychiatric disorder or left knee problems.  Therefore, the 
Board finds that the VA examinations were inadequate for the 
stated purpose and that further development of the record is 
indicated.  See Murinscsak v. Derwinski, 2 Vet. App. 363, 370 
(1992).  Where, as here, the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill the statutory duty to 
assist.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any identified 
left knee disability.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies should be accomplished.  With 
supporting rationale, the examiner should 
provide an opinion as to whether it is at 
least as likely as not  that: 

a)  The veteran's right knee 
disability caused or aggravated his 
left knee disability.

b)  If it is determined that 
aggravation beyond the natural 
progress of disorder exists, the 
examiner should be asked to identify 
the baseline level of severity of 
the symptoms prior to aggravation 
and the level of severity of 
symptoms due to service connected 
aggravation.  

c)  If no such relationship between 
the veteran's right knee disability 
and his left knee disability is 
found, the examiner should opine as 
to whether the veteran's current 
left knee degenerative joint disease 
is related to military service or 
any event that occurred therein.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

If the examiner is only able to theorize 
or speculate as to the relationship, if 
any, between the appellant's left knee 
disability and his service-connected 
right knee disability, this should be so 
stated.  Further, if necessary, the 
examiner should attempt to reconcile his 
or her opinion with the opinion contained 
in the aforementioned February 2005 VA 
examination report.  The findings should 
be typed or otherwise recorded in a 
legible manner for review purposes.  

2.  The appellant should be afforded a VA 
psychiatric examination to determine, if 
feasible, the etiology and date of onset 
of any identified psychiatric disorder.  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review and a notation to the 
effect that this record review took place 
should be included in the report.  All 
appropriate testing should be undertaken 
in connection with the examination.  With 
supporting rationale, the examiner should 
provide an opinion as to whether it is at 
least as likely as not  that: 

a)  The veteran's right knee 
disability caused or aggravated any 
currently diagnosed psychiatric 
disability.

b)  If it is determined that 
aggravation beyond the natural 
progress of the psychiatric 
disorder(s) exists, the examiner 
should be asked to identify the 
baseline level of severity of the 
symptoms prior to aggravation and 
the level of severity of symptoms 
due to service connected 
aggravation.  

c)  If no such relationship between 
the veteran's right knee disability 
and psychiatric disability is found, 
the examiner should opine as to 
whether any currently diagnosed 
psychiatric disability, to include 
paranoid delusional disorder, is 
related to military service or any 
event that occurred therein.  The 
examiner most also address the date 
of onset of any identified 
psychiatric disability.  If 
necessary, the examiner should 
attempt to reconcile his or her 
opinion with the opinion contained 
in the aforementioned February 2005 
VA examination report.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

3.  The appellant must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications should be associated with 
the claims folder.  The appellant is 
advised that his failure to report for a 
scheduled examination without good cause 
may have an adverse effect on his claim.  

4.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  This should 
include consideration of whether any 
identified left knee disability or 
psychiatric disorder is proximately due 
to or the result of, or aggravated by the 
service-connected right knee disability.  
The provisions of Allen v. Brown, 7 Vet. 
App. 439 (1995) should be considered.  If 
the benefits sought on appeal remain 
denied, the appellant and his attorney 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



____________________________________________
Michael A. Herman
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

